Citation Nr: 1333721	
Decision Date: 10/25/13    Archive Date: 11/06/13

DOCKET NO.  09-31 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to a disability evaluation in excess of 10 percent for the service-connected left flat foot.  

2. Entitlement to a disability evaluation in excess of 10 percent for the service-connected right flat foot.  

3. Entitlement to service connection for a bilateral knee disability claimed as secondary to the service-connected bilateral foot disability.  

4. Entitlement to service connection for a bilateral hip disability claimed as secondary to the service-connected bilateral foot disability.  

5. Entitlement to service connection for a lumbar spine disability claimed as secondary to the service-connected bilateral foot disability.  

6. Entitlement to service connection for an acquired psychiatric disorder, to include depression, claimed as secondary to the service-connected bilateral foot disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.  

This matter comes to the Board of Veterans' Appeals (hereinafter "Board") on appeal from an August 2007 rating decision of the Department of Veterans Affairs (hereinafter "VA") Regional Office (hereinafter "RO") in Los Angeles, California.  

In a VA Form 9, Appeal to Board of Veterans' Appeals (hereinafter "Form 9"), received in August 2009, the Veteran requested a hearing before the Board at the RO.  In a letter dated on May 10, 2013, the Veteran was informed that his scheduled hearing was to take place on July 9, 2013 at the Los Angeles RO.  The Veteran failed to report to this hearing and did not provide a written motion showing good cause for his failure to report.  Therefore, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2013).  

The appeal is REMANDED to the RO via the Appeals Management Center (hereinafter "AMC"), in Washington, DC.  VA will notify the Veteran if further action is required.  



REMAND

The claims file reflects that additional development is necessary with respect to the Veteran's claim.  Specifically, the duty to assist has not been met by VA.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159(c)(2).  

The Veteran failed to report for his July 2013 Board hearing and his June 2012 VA examinations.  He was never scheduled for the DRO hearing he requested in October 2009, and it does not appear he withdrew his request.  It is unclear whether he received notification of the VA examinations and Board hearing.  The Board observes that the Veteran may be currently homeless.  It is clear he has been homeless in the past. Although the Veteran is obligated to apprise VA of his whereabouts, a further attempt to locate the Veteran must be made.  38 C.F.R. § 1.710.  If located, he must be rescheduled for additional VA examinations and asked whether he is interested testifying at a Board/RO hearing.

The record suggests that the Veteran may be in receipt of Social Security Administration (hereinafter "SSA") disability benefits (see May 2001 SSA Supplemental Security Income Notice of Award, and August 2006 VA Homeless Initial Assessment Program Note).  No attempt has been made to obtain these records.  VA has a duty to obtain SSA records when they may be relevant.  Voerth v. West, 13 Vet. App. 117, 121 (1999).  Thus, upon remand, the RO/AMC should make as many attempts as are necessary to obtain the Veteran's SSA records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Baker v. West, 11 Vet. App. 163 (1998).  

Accordingly, the case is REMANDED for the following action:

1. The  RO/AMC should work with DAV in an attempt to locate the Veteran. If he is located, he should be sent  a copy of the December 2012 SSOC; rescheduled for the VA examinations he missed in June 2012; and scheduled for a hearing if he so desires.
 
2. The RO/AMC must obtain the Veteran's complete SSA file, including any pertinent claim for disability benefits, the SSA decision, any List of Exhibits associated with the decision, and copies of all of the medical records upon which any decision concerning the Veteran's entitlement to benefits was based.  If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.  

3. Thereafter, the RO/AMC must consider all of the evidence of record and readjudicate the claims for increased ratings and service connection.  If the benefit sought is not granted, the RO/AMC must issue a supplemental statement of the case and allow the Veteran and his representative an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  


